Citation Nr: 0620160	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to hepatitis C or herbicide exposure.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Diabetes mellitus did not begin during or within one year 
of the veteran's discharge from service.

3.  Diabetes mellitus was not incurred as a consequence of 
hepatitis C or exposure to herbicide agents.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in July 2001, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for diabetes mellitus, 
including as a result of exposure to herbicide agents.  The 
letter identified what part of that evidence the veteran was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information related to his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  The letter did 
not notify the veteran of the information and evidence needed 
to demonstrate the degree of disability or the effective date 
of an award; however, the Board finds that the deficiency is 
not prejudicial because service connection for diabetes 
mellitus is denied in this decision, and VA will not assign 
an rating or effective date for that condition.  Therefore, 
the Board finds that the veteran was effectively notified of 
the information and evidence necessary to substantiate and 
complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in July 2001, prior to the July 2002 AOJ 
decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran avers that he was exposed to herbicide agents 
during his period of service in Vietnam.  The veteran's 
personnel records note that the veteran served in the 
offshore waters of Vietnam from 1968 to 1970.  Official ship 
histories and deck logs indicate that the veteran's ship 
patrolled the Vietnamese coast, where its personnel boarded 
and searched suspicious vessels and provided shore support, 
salvage operations, and naval gunfire support to troops in 
Vietnam.  A former sailor who purportedly served with the 
veteran stated that the ship moved up a river to provide 
support to South Korean soldiers.  Ship logs indicate that 
the ship provided naval gunfire support to Korean troops 
fifteen hundred yards from the shoreline.  The veteran 
denies, and evidence does not indicate, that he ever entered 
Vietnam.  Nevertheless, he maintains that he came in contact 
with Agent Orange because he had frequent interaction with 
exposed swift boats, and winds from the shores of Vietnam 
carried residual herbicide spray to his ship.

The veteran also suggests that he incurred diabetes mellitus 
as a result of chronic hepatitis C.  The veteran was infected 
with hepatitis C during service, and he was granted 
entitlement to service connection for the chronic disease in 
a July 2002 rating decision.  In support of his claim for 
service connection for diabetes, he submitted treatise 
evidence indicating that hepatitis C may result in 
extrahepatic manifestations such as diabetes.  

In May 1997 and September 1999, V. Arek Keledjian, M.D., and 
Kent Brenner, M.D., respectively diagnosed borderline 
diabetes mellitus.  VA medical records indicate that the 
veteran began treatment for diabetes mellitus in April 2000.  

During a March 2001 mental health evaluation, the veteran 
stated that he was in and out of mainland Vietnam during his 
period of service.  Based on that description, a VA physician 
opined that the veteran was probably exposed to Agent Orange. 

During a July 2002 VA examination, the examiner noted that 
there was no evidence that the veteran exhibited early 
diabetic symptoms or problems during his period of service or 
during the years subsequent to his discharge.  The examiner 
opined that there was no evidence of a direct relationship 
between hepatitis C and diabetes.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for qualifying disabilities on certain presumptive 
bases, even if there is not otherwise evidence that the 
condition was incurred in or aggravated by service.  Two 
regulatory presumptions are potentially applicable in this 
case.

First, service connection may be granted for diabetes 
mellitus if a veteran displays symptoms of the disease to a 
degree of ten percent or more within one year of his 
discharge from service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  That presumption will not apply in this case 
because there is no medical evidence that the veteran 
displayed symptoms of diabetes within one year of his 1971 
discharge; physicians did not identify possible symptoms of 
diabetes mellitus until 1997.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Second, service connection may be granted if a veteran was 
exposed to herbicide agents during service and displays 
symptoms of diabetes mellitus to a degree of ten percent or 
more at any time after his discharge from service.  See 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  The presumption will apply 
if evidence presumptively or directly demonstrates exposure 
to herbicide agents.

A veteran who served in Vietnam between January 1962 and May 
1975 is presumed to have been exposed to an herbicide agent 
during service unless there is affirmative evidence rebutting 
that presumption.  See 38 C.F.R. § 3.307(a)(6)(iii).  Service 
in Vietnam includes service in the waters offshore Vietnam if 
the conditions of service involved duty or visitation in 
Vietnam.  See 38 C.F.R. § 3.313(a).  In a July 1997 opinion, 
VA General Counsel stated the regulatory definition of 
service in Vietnam requires that "an individual actually 
have been present within the boundaries of the Republic to be 
considered to have served there."  See VAOPGCPREC 27-97 
(July 23, 1997).  Despite the statement from the veteran's 
fellow sailor, the offical records simply do not corroborate 
that the veteran went into Vietnam.  Consequently, the Board 
cannot presume that the veteran was exposed to herbicide 
agents because he did not have actual service in the 
boundaries of Vietnam.  

Evidence of record also fails to directly establish that the 
veteran was exposed to Agent Orange during service.  The 
veteran did not have service in Vietnam, and ship logs and 
histories do not reference specific incidents of significant 
exposure.  A VA mental health expert opined that the veteran 
was probably exposed to Agent Orange during service; however, 
the physician provided that opinion based on the veteran's 
description of service within Vietnam, which is inconsistent 
with evidence of record.  Notably, the Board is not bound by 
a medical opinion based solely upon an unsubstantiated 
history as related by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Consequently, because there is no 
conclusive evidence that the veteran was exposed to Agent 
Orange during service, the Board cannot presume entitlement 
to service connection for diabetes mellitus as a result of 
exposure to herbicide agents. 

Although the presumptions outlined above do not apply in this 
case, VA may nevertheless grant service connection for 
diabetes mellitus if the evidence directly demonstrates that 
the veteran incurred the condition as a result of his 
service, including as a consequence of hepatitis C infection 
or demonstrated herbicide exposure.  Direct service 
connection is established by showing that the veteran 
sustained an in-service injury or disease, that the veteran 
developed a chronic disability, and that the in-service 
injury or disease proximately resulted in the disability.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no evidence that the veteran incurred diabetes 
during or as a consequence of service.  The veteran's service 
medical records do not note any symptoms of or treatment for 
diabetes, and the veteran was not diagnosed as having the 
disease until nearly thirty years after his discharge from 
service.  That significant lapse of time precludes a finding 
that there is a causative relationship between diabetes and 
the veteran's period of service.  

Additionally, as discussed above, there is insufficient 
evidence of record to demonstrate that the veteran was 
exposed to herbicide agents during his period of service.  In 
any case, no medical opinion or medical evidence of record 
establishes a relationship between diabetes mellitus and 
alleged herbicide exposure.  

Finally, there is no direct evidence of a relationship 
between diabetes mellitus and hepatitis C.  Treatise evidence 
of record indicates that hepatitis C may, in some cases, 
result in diabetes; however, the treatise offers no direct, 
individualized evidence that the veteran developed diabetes 
mellitus as a result of chronic hepatitis.  That generalized 
evidence is too speculative in nature to demonstrate a 
relationship between diabetes and hepatitis C, particularly 
because no medical evidence of record specific to the 
veteran's conditions demonstrates that relationship.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (noting that 
generic treatise evidence is usually too general and 
inconclusive to demonstrate specific elements of veterans' 
claims).  In fact, a VA examiner specifically opined that 
there was no evidence of a direct relationship between the 
two diseases.  Consequently, there is no conclusive medical 
evidence of record that the veteran incurred diabetes 
mellitus during or as a consequence of service, and service 
connection is denied.


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


